        Case 1:18-cv-00281-CWD Document 71 Filed 10/24/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO




 BRIAN HILL, ANNE HILL, and
 INTERMOUNTAIN FAIR HOUSING                      Case No. 1:18-cv-00281-CWD
 COUNCIL, INC.,
                                                 ORDER
                      Plaintiffs,

 v.

 RIVER RUN HOMEOWNERS
 ASSOCIATION, INC.,

                      Defendant.



       The Court conducted a telephonic status conference with the parties on October

24, 2019, for the purpose of providing a summary of the Court’s rulings on the pending

motions. (Dkt. 39, 42, 50, 53.) The Court informed the parties that, after the status

conference, a written memorandum not for publication would be provided via email to

the parties and to the settlement conference judge, setting forth in more detail the Court’s

reasons for its rulings on the motions. If the parties do not resolve this matter during or

shortly following the settlement conference scheduled before the Honorable Mikel H.

Williams on November 6, 2019, the Court will file a memorandum decision for

publication on November 15, 2019.

       If either party wishes to be heard on the Court’s disposition of the motions, they

may file a motion for reconsideration on or before November 22, 2019, identifying
        Case 1:18-cv-00281-CWD Document 71 Filed 10/24/19 Page 2 of 2




briefly the issues for the Court to review and reconsider. No further briefing is permitted.

The Court will conduct a hearing on the motion to reconsider (if filed) on December 10,

2019, at 9:30 a.m.

       Consistent with the Court’s oral rulings, IT IS HEREBY ORDERED:

1)     Defendant’s Motion for Summary Judgment (Dkt. 39) is DENIED.

2)     Plaintiffs’ Motion for Partial Summary Judgment (Dkt. 42) is GRANTED.

3)     Defendant’s Motion to Strike (Dkt. 50) is DENIED.

4)     Defendant’s Motion to Strike (Dkt. 53) is DENIED.


                                                  DATED: October 24, 2019


                                                  _________________________
                                                  Honorable Candy W. Dale
                                                  United States Magistrate Judge
